EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in email communications with Neil M. Barnes on September 1, 2022.
  	 
3. 	The application has been amended as follows:           Please cancel claim 10. 	
In the Claims

1.  	A system for event information presentation, comprising: 
a processor and a non-transitory computer-readable storage medium in communication with the processor, wherein the non-transitory computer-readable storage medium contains one or more programming instructions, wherein the processor is configured to: 
receive event object information associated with live event objects during the live event, the event object information comprising location information and motion information; 
receive event-specific rules for processing the event object information, wherein the event- specific rules provide an event-specific framework for relevant rule processing for the live event; 
determine and extract event information from the event object information based on the event-specific rules; 
utilize the event object information to automatically differentiate the live event objects; 
generate graphical elements associated with the live event objects based on the event object information; and 
populate a graphical user interface (GUI) of a content presentation device with the graphical elements associated with the live event objects; 
wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event and a second display portion including a roster of the live event objects currently active in the live event; 
wherein the graphical elements associated with the live event objects include a first set of graphical elements and a second set of graphical elements; Page 2 of 16Attorney Docket No. 4270-147Application No.: 17/082,754 Response to Final Office action mailed 02/16/2022 
wherein the first set of graphical elements is represented on the first display portion and the second display portion using a different shape than the second set of graphical elements, wherein a shape of the first set of graphical elements represents a first roster position and wherein a shape of the second set of graphical elements represents a second roster position; 
wherein the second display portion includes a legend for the first set of graphical elements and the second set of graphical elements; 
wherein the legend is a guide for the first set of graphical elements displayed on the first display portion and the second set of graphical elements displayed on the first display portion; 
wherein the legend includes a first row in a first half of the legend including the first set of graphical elements and a second row in a second half of the legend including the second set of graphical elements; 
wherein the first half of the legend represents a first team; 
wherein the second half of the legend represents a second team; 
wherein the first row in the first half of the legend represents a single roster position for the first team; and 
wherein the second row in the second half of the legend represents a single roster position for the second team.  

2. (Canceled)  

3.  	The system of claim 1, wherein the first set of graphical elements further comprises a first subset of the first graphical elements and a second subset of the first graphical elements, wherein the second set of graphical elements further comprises a first subset of the second Page 3 of 16Attorney Docket No. 4270-147Application No.: 17/082,754 Response to Final Office action mailed 02/16/2022 graphical elements and a second subset of the second graphical elements, wherein the first subset of the first graphical elements represents a first roster position on a first team, wherein the second subset of the first graphical elements represents a second roster position on the first team, wherein the first subset of the second graphical elements represents a first roster position on a second team, and wherein the second subset of the second graphical elements represents a second roster position on the second team.  

4.  	The system of claim 3, wherein the first subset of the first graphical elements, the second subset of the first graphical elements, the first subset of the second graphical elements, and the second subset of the second graphical elements is each represented using different shapes or different colors on the first display portion and the second display portion.  

5.  	(Canceled)  

6.  	The system of claim 1, wherein the processor is further configured to update locations of the first set of graphical elements and the second set of graphical elements on the first display portion in real time based on updated location information and updated motion information of the live event objects.  

7.  	The system of claim 1, wherein the processor is further configured to update locations of the first set of graphical elements and the second set of graphical elements concurrently with a live broadcast of the live event.  

8.  	The system of claim 1, wherein the non-transitory computer-readable storage medium further contains one or more programming instructions that, when executed, cause the processor to generate at least one event-specific prediction based on the event information and the event-specific rules, wherein the event information comprises historical information associated with the event objects.  

9. (Currently Amended) A method for event information presentation, comprising: 
receiving event object information associated with live event objects during a live event, the event object information comprising location information and motion information; 
receiving event-specific rules for processing the event object information, wherein the event- specific rules provide an event-specific framework for relevant rule processing for the live event; 
determining and extracting event information from the event object information based on the event-specific rules; 
utilizing the event object information to automatically differentiate the live event objects; 
generating graphical elements associated with the live event objects based on the event object information; and
 populating a graphical user interface (GUI) of a content presentation device with the graphical elements associated with the live event objects; 
wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event and a second display portion including a roster of the live event objects currently active in the live event; 
wherein the graphical elements associated with the live event objects include a first set of graphical elements and a second set of graphical elements; 
wherein the first set of graphical elements is represented on the first display portion and the second display portion using a different shape than the second set of graphical elements, wherein a shape of the first set of graphical elements represents a first roster position and wherein a shape of the second set of graphical elements represents a second roster position; and Page 5 of 16Attorney Docket No. 4270-147Application No.: 17/082,754 
Response to Final Office action mailed 02/16/2022 wherein the second display portion includes a legend for the first set of graphical elements and the second set of graphical elements; 
wherein the legend is a guide for the first set of graphical elements displayed on the first display portion and the second set of graphical elements displayed on the first display portion; 
wherein the legend includes a first row in a first half of the legend including the first set of graphical elements and a second row in a second half of the legend including the second set of graphical elements; 
wherein the first half of the legend represents a first team; 
wherein the second half of the legend represents a second team; 
wherein the first row in the first half of the legend represents a single roster position for the first team; and 
wherein the second row in the second half of the legend represents a single roster position for the second team.  

10.  	(Canceled)  

11. The method of claim 9, wherein the first set of graphical elements further comprises a first subset of the first graphical elements and a second subset of the first graphical elements, wherein the second set of graphical elements further comprises a first subset of the second graphical elements and a second subset of the second graphical elements, wherein the first subset of the first graphical elements represents a first roster position on a first team, wherein the second subset of the first graphical elements represents a second roster position on Page 6 of 16Attorney Docket No. 4270-147Application No.: 17/082,754 Response to Final Office action mailed 02/16/2022 the first team, wherein the first subset of the second graphical elements represents a first roster position on a second team, and wherein the second subset of the second graphical elements represents a second roster position on the second team.  

12.  	The method of claim 11, wherein the first subset of the first graphical elements, the second subset of the first graphical elements, the first subset of the second graphical elements, and the second subset of the second graphical elements is each represented using different shapes or different colors on the first display portion and the second display portion.  

13. 	 (Canceled)  

14.  	The method of claim 9, further comprising updating locations of the first set of graphical elements and the second set of graphical elements on the first display portion in real time based on updated location information and updated motion information of the live event objects.  

15.  	The method of claim 9, further comprising updating locations of the first set of graphical elements and the second set of graphical elements concurrently with a live broadcast of the live event.  

16.  	The method of claim 9, further comprising generating at least one event-specific prediction based on the event information and the event-specific rules, wherein the event information comprises historical information associated with the event objects.  

17. (Currently Amended) A system for event information presentation, comprising: 
a processor and a non-transitory computer-readable storage medium in communication with the processor, wherein the non-transitory computer-readable storage medium contains one or more programming instructions, wherein the processor is configured to: Page 7 of 16Attorney Docket No. 4270-147Application No.: 17/082,754 Response to Final Office action mailed 02/16/2022 
receive event object information associated with live event objects during the live event, the event object information comprising location information and motion information; 
utilize the event object information to automatically differentiate the live event objects; generate graphical elements associated with the live event objects based on the event object information; and 
populate a graphical user interface (GUI) of a content presentation device with the graphical elements associated with the live event objects; 
wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event and a second display portion including a roster of the live event objects currently active in the live event; 
wherein the graphical elements associated with the live event objects include a first set of graphical elements and a second set of graphical elements; and 
wherein the first set of graphical elements further comprises a first subset of the first graphical elements and a second subset of the first graphical elements, wherein the second set of graphical elements further comprises a first subset of the second graphical elements and a second subset of the second graphical elements, wherein the first subset of the first graphical elements represents a first roster position on a first team, wherein the second subset of the first graphical elements represents a second roster position on the first team, wherein the first subset of the second graphical elements represents a first roster position on a second team, and wherein the second subset of the second graphical elements represents a second roster position on the second team, Page 8 of 16Attorney Docket No. 4270-147Application No.: 17/082,754 Response to Final Office action mailed 02/16/2022 wherein the second display portion includes a legend for the first set of graphical elements and the second set of graphical elements; and 
wherein the first subset of the first graphical elements, the second subset of the first graphical elements, the first subset of the second graphical elements, and the second subset of the second graphical elements is each represented using different shapes on the first display portion and the second display portion, wherein a shape of the first set of graphical elements represents a first roster position and wherein a shape of the second set of graphical elements represents a second roster position; 
wherein the legend is a guide for the first set of graphical elements displayed on the first display portion and the second set of graphical elements displayed on the first display portion; 
wherein the legend includes a first row in a first half of the legend including the first set of graphical elements and a second row in a second half of the legend including the second set of graphical elements; 
wherein the first half of the legend represents the first team; 
wherein the second half of the legend represents the second team; 
wherein the first row in the first half of the legend represents a single roster position for the first team; and 
wherein the second row in the second half of the legend represents a single roster position for the second team.  

18.  	The system of claim 17, wherein the processor is further configured to update locations of the first set of graphical elements and the second set of graphical elements on Page 9 of 16Attorney Docket No. 4270-147Application No.: 17/082,754 Response to Final Office action mailed 02/16/2022 the first display portion in real time based on updated location information and updated motion information of the live event objects.  

19.  	The system of claim 17, wherein the processor is further configured to update locations of the first set of graphical elements and the second set of graphical elements concurrently with a live broadcast of the live event.  

20.  	The system of claim 17, wherein the non-transitory computer-readable storage medium further contains one or more programming instructions that, when executed, cause the processor to generate at least one event-specific prediction.  

21.  	The system of claim 1, wherein the GUI comprises a multiplicity of GUI elements comprising display graphics, buttons, selectable objects, text, and/or videos and wherein the multiplicity of GUI elements are operable to be overlaid onto video content.  
22.  	The method of claim 9, wherein the GUI comprises a multiplicity of GUI elements comprising display graphics, buttons, selectable objects, text, and/or videos and wherein the multiplicity of GUI elements are operable to be overlaid onto video content.  

23.  	The system of claim 17, wherein the GUI comprises a multiplicity of GUI elements comprising display graphics, buttons, selectable objects, text, and/or videos and wherein the multiplicity of GUI elements are operable to be overlaid onto video content.


Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144